UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 AMENDMENT No.2 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 DIVERSIFIED RESTAURANT HOLDINGS, INC. (Exact name of Registrant as Specified in its Charter) NEVADA (State or other jurisdiction of incorporation or organization) (Primary StandardIndustrial Classification Code Number) 03-0606420 (I.R.S. Employer Identification No.) 27680 Franklin Rd., Southfield, MI 48034 (248)223-9160 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) T. Michael Ansley President, Chief Executive Officer, and Chairman of the Board of Directors Diversified Restaurant Holdings, Inc. 27680 Franklin Rd. Southfield, Michigan 48034 (248) 223-9160 (Name, address, including zip code, and telephone, including area code of agent for service) Copies to: Michael T. Raymond Ryan C. Brauer Dickinson Wright PLLC Fredrikson & Byron, P.A. 2600 W. Big Beaver Road, Suite 300 200 South Sixth Street, Suite 4000 Troy, Michigan 48084 Minneapolis, Minnesota 55402 (248) 433-7273 (612) 492-7000 APPROXIMATE DATE OF COMMENCEMENT OF PROPOSED SALE TO THE PUBLIC: As soon aspracticable after the effective date of this Registration Statement. If any of the securities being registered on this form are to be offered on a delayed or combination basis pursuant to Rule 415 under the Securities Act of 1933, please check the following box.[ ] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[ ] If the form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o
